THE CENTENNIAL VARIABLE ANNUITY AN INDIVIDUAL FLEXIBLE PAYMENT VARIABLE ANNUITY CONTRACT issued by ReliaStar Life Insurance Company of New York and its ReliaStar Life Insurance Company of New York Variable Annuity Funds M P & Q Supplement Dated May 17, 2017 This supplement updates and amends certain information contained in your variable annuity prospectus dated April 30, 1996, and subsequent supplements thereto. Please read it carefully and keep it with your variable annuity prospectus for future reference. NOTICE OF AND IMPORTANT INFORMATION ABOUT AN UPCOMING FUND REORGANIZATION The following information only affects you if you currently invest in or plan to invest in the Sub-Account that corresponds to the VY® FMR® Diversified Mid Cap Portfolio. On November 17, 2016, the Board of Trustees of Voya Investors Trust approved a proposal to reorganize the VY® FMR® Diversified Mid Cap Portfolio. Subject to shareholder approval, effective after the close of business on or about July 14, 2017, (the “Reorganization Date”), Class I shares of the VY® FMR® Diversified Mid Cap Portfolio (the “Merging Fund’) will reorganize with and into Class I shares of the Voya MidCap Opportunities Portfolio (the “Surviving Fund”). Voluntary Transfers Before the Reorganization Date. Prior to the Reorganization Date and for 30 days thereafter, you may transfer amounts allocated to the Sub-Account that invests in the Merging Fund to any other available Sub-Account. There will be no charge for any such transfer, and any such transfer will not count as a transfer when imposing any applicable restriction or limit on transfers. See the Transfers Between Mutual Fund Sub-Accounts within a Separate Account During the Accumulation Period section on page 17 of your Contract prospectus for information about making Sub-Account transfers, including applicable restrictions and limits on transfers. On the Reorganization Date.
